Exhibit 10.40

CONFIDENTIAL SEVERANCE AGREEMENT AND GENERAL RELEASE

RECITALS

This Confidential Severance Agreement and General Release (“Agreement”) is made
by and between Rachel Phillips-Luther (“Employee”) and Jamba Juice Company, its
subsidiaries, affiliates, successors, and assigns (“Company”) (collectively, the
“Parties”):

WHEREAS, Employee has been employed with Company as of August 9, 2016; Employee
worked as the Company's Chief Marketing Officer; Employee entered into Team
Member Confidentiality Agreement and Computer Usage Policy (the “Confidentiality
Agreement”), Employee was terminated on November 2, 2017 (the “Termination
Date”).

WHEREAS, the Parties wish to resolve any and all disputes, claims, complaints,
grievances, charges, actions, petitions and demands that the Employee may have
against the Company, including but not limited to, any and all claims arising or
in any way related to Employee's employment with or separation from the Company.

NOW THEREFORE, in consideration of the promises made herein, the Parties hereby
agree as follows:

1.  Payments and Consideration.

(a)Employee will be paid, at Employee's regular rate of pay, for all hours
worked and for accrued but unused vacation through the Termination Date,
regardless of whether Employee signs this Agreement. Employee will be paid in
accordance with normal payroll procedures, less all applicable deductions and
withdrawals. Employee acknowledges that these amounts are all of the amounts
owed to the Employee by Company through the Termination Date. As of the
Termination Date, Employee is not to hold Employee out as an employee, agent, or
authorized representative of Company, or to negotiate or enter into any
agreements on behalf of Company, or to otherwise attempt to bind Company.

(b)In addition, in exchange for Employee's execution of this Agreement, pursuant
to the Jamba, Inc. Executive Retention and Severance Plan (the “Retention
Plan”), Company will pay Employee: (1)  Two Hundred Eighty-Five Thousand
($285,000), which amount equals one hundred percent (100%) of Employee's current
base salary, less all applicable withholdings, payable in accord with the
Company's normal payroll procedures and subject to standard payroll deductions
and withholdings beginning on the first payroll date following the Effective
Date as described in Paragraph 7(g); and (2) a prorated portion Employee's
bonus, less all applicable withholdings, at the same time such bonuses are paid
to other Company executives (collectively, the “Severance Pay”).   The Severance
Pay is subject to Employee's duty to mitigate pursuant to Paragraph 16.2 of the
Retention Plan.  Employee acknowledges and agrees that but for executing this
Agreement and agreeing to the promises herein, including providing a general
release, Employee is not otherwise entitled to the Severance Pay.

 

WEST\278619533.1

--------------------------------------------------------------------------------

Confidential Separation Agreement and General Release

 

Rachel Phillips-Luther

 

Page 2 of 12

 

 

(c)Executive will be eligible to continue her group health insurance benefits at
her own expense.  For a period of twelve (12) months (the “Benefits Extension
Period”), the Company will continue to pay the employer portion of premiums.  If
Employee or Employee's dependents become eligible to receive health care
coverage under another employer's health benefit plans during the applicable
Benefits Extension Period, Employee will report such eligibility to Company and
the Company's obligations under this section shall cease.    At the conclusion
of the Benefits Extension Period, should Employee wish to continue Employee's
health benefits coverage through Company's group insurance plans beyond
Employee's separation, Employee will be responsible for paying the premium in
full each month. Employee will receive a separate notice explaining Employee's
right to continuation and conversion of Employee's health benefits under the
Consolidated Omnibus Reconciliation Act of 1985 (“COBRA”) and/or any applicable
state law.

(d)Employee will be reimbursed for all ordinary and necessary, reasonable
business- related expenses incurred by Employee in connection with Employee's
employment with Company through Employee's Termination Date.  Employee must
submit all requests for reimbursement for such expenses no later than November
30, 2017, accompanied by proper documentation, to Humera Kassem.

(e)By Employee's signature below, Employee acknowledges and agrees that the
terms set forth in this Agreement include compensation and benefits to which
Employee is not otherwise entitled.   Furthermore, Employee acknowledges that,
except as expressly set forth above, after Employee's execution of this
Agreement, Employee will not be entitled to any other or further compensation,
remuneration, or benefits from Company.

2.  Tax Treatment.  Employee understands and agrees that Company is neither
providing tax nor legal advice, nor is Company making representations regarding
tax obligations or consequences, if any, related to this Agreement. Employee
further agrees that Employee will assume any such tax obligations or
consequences that may arise from this Agreement, and that Employee shall not
seek any indemnification from Company in this regard. Employee agrees that, in
the event that any taxing body determines that additional taxes are due from
Employee, Employee acknowledges and assumes all responsibility for the payment
of any such taxes and agrees to indemnify, defend, and hold Company harmless
from the payment of such taxes, and any failure to withhold.  Employee further
agrees to pay, on Company's behalf, any interest or penalties imposed as a
consequence of such tax obligations, and to pay any judgments, penalties, taxes,
costs, and attorneys' fees incurred by Company as a consequence of Employee's
failure to pay any taxes due.

3.  Confidential Information.   Employee acknowledges that, as part of their
employment, Employee had access to information of a nature not generally
disclosed to the public, and Employee agrees to keep confidential and not
disclose to anyone Company's business, proprietary, and trade secret information
in Employee's possession, or any personal, confidential, or otherwise
proprietary information regarding Company's employees, customers, and clients,
or Company's personnel practices and related matters.   This obligation is
understood to be in addition to, and not as any replacement for, any agreements
Employee may have signed with the

WEST\278619533.1

--------------------------------------------------------------------------------

 

Confidential Separation Agreement and General Release

 

Rachel Phillips-Luther

 

Page 3 of 12

 

 

Company concerning confidentiality, trade secrets, non-disclosure,
non-competition, non-solicitation, or assignment of inventions or other
intellectual property developments, which agreements will remain in full force
and effect. Employee agrees that Employee will not take, copy, use, or
distribute in any form or manner documents or information that Company deems
proprietary, including without limitation research and development materials,
information regarding customers, clients, business partners, or prospective
customers, clients, or business partners, financial information, business and
strategic plans, software programs and codes, access codes, and other similar
materials or information.

4.  Return of Company Property. Employee agrees to return to Company any and all
Company property in Employee's possession, including without limitation any
computer or other electronic devices; software programs; other Company
equipment, tools, records, or technical materials; information related to
Company customers, clients and business contacts; marketing information; pricing
information; cellular phones; personnel materials or files, handbooks, manuals,
or policies; memoranda, notes, and drafts thereof; and any other documents or
property (and any summaries or copies thereof), developed by Employee and/or
obtained by Employee or on Employee's  behalf, directly or indirectly, pursuant
to Employee's employment with Company.

5.  Release of Claims.

(a)Employee agrees that the foregoing consideration represents settlement in
full of all outstanding obligations owed to Employee by Company.  THIS IS A
GENERAL RELEASE OF ALL CLAIMS.  As consideration for the Severance Pay and
benefits being provided to Employee, Employee, on Employee's own behalf, and on
behalf ofEmployee's respective heirs, family members, executors, administrators,
attorneys, representatives, and assigns, hereby fully and forever releases
Company and its legal representatives, officers, directors, fiduciaries,
employees, investors, shareholders, insurers, agents, administrators,
affiliates, divisions, subsidiaries, predecessor and successor corporations, and
assigns, both in their individual and corporate capacities (including its
current and former parent companies, subsidiaries, and other affiliated
companies as well as any of their current and former insurers, directors,
officers, agents, shareholders, and employees), (collectively, the “Releasees”),
of and from any and all claims and causes of action, demands, duties,
obligations, agreements, promises, liabilities, damages, costs, and/or fees,
whether known or unknown, suspected or unsuspected, arising out of or relating
to Employee's employment, including the termination of employment, including
without limitation:

 

(1)

any and all claims relating to or arising from Employee's employment
relationship with Company and the termination of that relationship;

 

(2)

any and all claims relating to, or arising from, Employee's right to purchase,
or actual purchase of, shares of stock of Company, including, without
limitation, any claims for fraud; misrepresentation; breach of fiduciary duty;
breach of duty under applicable state corporate law; and securities fraud under
any state or federal law;

WEST\278619533.1

--------------------------------------------------------------------------------

 

Confidential Separation Agreement and General Release

 

Rachel Phillips-Luther

 

Page 4 of 12

 

 

 

(3)

any and all claims under the law of any jurisdiction including without
limitation wrongful discharge of employment; constructive discharge from
employment; termination in violation of public policy; discrimination; breach of
contract, both express and implied; breach of a covenant of good faith and fair
dealing, both express and implied; promissory estoppel; negligent and
intentional infliction of emotional distress; negligent and intentional
misrepresentation; negligent and intentional interference with contract or
prospective economic advantage; unfair business practices; defamation; libel;
slander; negligence; personal injury; assault; battery; invasion of privacy;
false imprisonment; and conversion;

 

(4)

any  and  all  claims  for  violation  of any federal,  state  or
municipal  statute, including without limitation all employment laws, including
without limitation the California Fair Employment and Housing Act; the
California Unruh Act; the Age Discrimination in Employment Act, as amended;
Title VII of the Civil Rights Act of 1964, as amended; the Civil Rights Act of
1866; the Civil Rights Act of 1871; the Fair Labor Standards Act; the Americans
with Disabilities Act; the Older Workers' Benefits Protection Act; the Family
Medical Leave Act; the Equal Pay Act; the Employee Retirement Income Security
Act of 1974; the National Labor Relations Act; the California Constitution; the
California Labor Code; the California Business & Professions Code; the
California Government Code; the California Civil Code; the Texas Labor Code
(specifically including the Texas   Payday Law;   the   Texas   Anti-Retaliation
Act; the  Texas Whistleblower Act); and all other laws against discrimination or
applicable to employment that may be the subject of a release under applicable
law;

 

(5)

any and all claims for violation of the federal, or any state, constitution;

 

(6)

any and all claims arising out of any other laws and regulations relating to
employment or employment discrimination;

 

(7)

any and all claims arising out of any personnel policies, contracts of
employment, any other contracts, Severance Pay agreements, and covenants of good
faith and fair dealing;

 

(8)

any claim for any loss, cost, damage, or expense arising out of any dispute over
the non-withholding or other tax treatment of any of the proceeds received by
Employee as a result of this Agreement;

 

(9)

any claim or damage arising out of Employee's employment with or separation from
Company under any common law theory or any federal, state, or local statute or
ordinance not specifically referred to above;

 

(10)

any and all claims for unpaid or withheld wages, severance, benefits, bonuses,
commissions, and other compensation of any kind that Employee may have against
the Releasees; and

 

(11)

any and all claims for attorneys' fees and costs.

WEST\278619533.1

--------------------------------------------------------------------------------

 

Confidential Separation Agreement and General Release

 

Rachel Phillips-Luther

 

Page 5 of 12

 

 

(b)Employee specifically agrees that this Agreement includes without limitation
any and all claims that were raised, or that reasonably could have been raised,
under the applicable California Wage Order, Labor Code sections 201, 202, 203,
212, 226, 226.3, 226.7, 510, 512, 515, 558, 1194, and 1198, as well as claims
under the Business & Professions Code sections 17200, et seq. and Labor Code
sections 2698, et seq. based on alleged violations of Labor Code
provisions.  Employee further covenants that Employee will not seek to initiate
any proceedings seeking penalties under Labor Code sections 2699, et seq. based
upon the Labor Code provisions specified above.

(c)Employee understands and agrees that, to the fullest extent permitted by law,
Employee is precluded from filing or pursuing any legal claim of any kind
against any of the Releasees at any time in the future, in any federal, state,
or municipal court, administrative agency, or other tribunal, arising out of any
of the claims that Employee has waived by virtue of executing this Agreement.
Employee agrees not to file or pursue any such legal claims and, if Employee
does pursue such legal claims, Employee waives any right to receive monetary
recovery.  By Employee's signature below, Employee represents that Employee has
not filed any such legal claims against any of the Releasees in any federal,
state, or municipal court, administrative agency, or other tribunal.

(d)Nothing in this Agreement shall be construed to waive any claims that .cannot
be waived as a matter of law.  In addition, this Agreement does not prevent
Employee from filing an administrative charge against any Releasee that may not
be released as a matter of law.  Nothing in this agreement shall be construed to
prohibit Employee from reporting conduct to, providing truthful information to
or participating in any investigation or proceeding conducted by any federal or
state government agency or self-regulatory organization. This release does not
waive any rights or claims that may arise after the date that Employee executed
this Agreement.

(e)Nothing in this Agreement will affect the ability of Employee or Company to
enforce rights or entitlements specifically provided for under this Agreement as
set forth above, or any rights or claims that may arise after the date that
Employee executed this Agreement.  By Employee's signature below, Employee
represents that: (a) Employee is not aware of any unpaid wages, vacation,
bonuses, expense reimbursements, or other amounts owed to Employee by
Company;  (b) however, to the extent Employee is aware of any claims for unpaid
wages, severance, benefits, bonuses, commissions, and other compensation of any
kind, there is a bona fide dispute between the Parties regarding the fact of and
amount of such claims, and Employee further agrees to release such claims and
acknowledges that Employee's release is not barred or void under Labor Code
section 206.5; (c) Employee has not been denied any request for leave to which
Employee believes Employee was legally entitled, and Employee was not otherwise
deprived of any of Employee's rights under the Family and Medical Leave Act or
any similar state or local statute; and (d) Employee has not assigned or
transferred, or purported to assign or transfer, to any person, entity, or
individual whatsoever, any of the claims released in the foregoing general
release and waiver. Company's obligations under this Agreement are contingent
upon Employee's compliance with all terms and conditions provided for herein.

6.  Release ofUnknown Claims. For the purpose of implementing a full and
complete release, Employee expressly acknowledges that the releases given in
this Agreement are intended

WEST\278619533.1

--------------------------------------------------------------------------------

 

Confidential Separation Agreement and General Release

 

Rachel Phillips-Luther

 

Page 6 of 12

 

 

to include, without limitation, claims that Employee did not know or suspect to
exist in Employee's favor at the time of the date of Employee's execution of
this Agreement, regardless of whether the knowledge of such claims, or the facts
upon with they might be based, would have materially affected the settlement of
this matter; and that the Severance Pay provided under this Agreement was also
for the release of those claims and contemplates the extinguishment of any such
unknown claims, despite the fact that California Civil Code section 1542 may
provide otherwise. Employee expressly waives any right or benefit available to
him in any capacity under the provisions of California Civil Code section 1542,
which provides as follows:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS

WHICH THE CREDITOR DOES NOT KNOW OR SUSPECT TO EXIST IN HIS

OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,

WHICH IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY

AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR.

7. Age Discrimination in Employment Act. Employee acknowledges, agrees and
understands that:

(a)under the general release detailed above, Employee is waiving and releasing,
among other claims, any rights and claims that may exist under the Age
Discrimination in Employment Act (''ADEA”);

(b)the waiver and release of claims set forth in the release above does not
apply to any rights or claims that may arise under the ADEA after the date of
execution of this Agreement;

(c)the payments  and other  consideration  that  are being provided  to
Employee  are of significant value and are in addition to what Employee
otherwise would be entitled;

(d)Employee is being advised in writing to consult with an attorney before
signing this Agreement;

(e)Employee is being given a period of twenty-one (21) days within which to
review and consider this Agreement before signing it, though Employee may sign
earlier, and if Employee fails to sign and return this Agreement within the
twenty-one (21) day consideration period, Company's offer and this Agreement
will expire on its own terms;

(f)Employee may revoke acceptance of this Agreement  by providing written notice
to Company  within seven (7) days  following its execution, and any notice of
revocation of this Agreement must be in writing and transmitted by hand or
certified mail to Humera Kassem, 3001 Dallas Parkway, Suite 140, Frisco, TX,
75034; and

(g)Because  of  Employee's right to
revoke  this  Agreement,  this  Agreement  shall  not become effective and
enforceable until the eighth (8th) day after the return of an executed copy of
this Agreement by Employee to Company (the “Effective Date”), and Employee will
not be entitled to any of the benefits set forth in this Agreement until after
the Effective Date.

WEST\278619533.1

--------------------------------------------------------------------------------

 

Confidential Separation Agreement and General Release

 

Rachel Phillips-Luther

 

Page 7 of 12

 

 

8.  Non-Disparagement.

(a)Employee understands and agrees that Employee's entitlement to the
compensation and benefits due under this Agreement is conditioned upon
Employee's continued support of Company. Employee agrees to refrain from taking
any action, and from making any statement (oral or written),
that  disparages  or
criticizes  Company,  its  affiliates,  parent  companies,  subsidiaries,  and  related
entities,  or its officers,  directors,  or employees, or that  harms  Company's
or  any of  Company's affiliates',  parent companies',  subsidiaries', and
related entities', or Company's  officers', directors', or employees' respective
reputations, or that disrupts or impairs Company's normal, ongoing business
operations.   This provision applies to all of Employee's  interactions  with
third  parties, including without limitation any conversations or correspondence
that Employee might have with organizations,
governmental  entities,  and  persons  with  whom  Company  engages  in  business,  as  well  as  with
employees of Company.  Employee understands that this provision does not apply
on occasions when Employee is subpoenaed  or ordered by a court or other
governmental  authority to testify or give evidence and must respond
truthfully.   Employee further agrees not to otherwise interfere with
Company's  business operations, including, without limitation,
Company's  efforts to market and sell its products.

9.  Confidentiality  of Agreement. The Parties acknowledge  that Employee's
agreement to keep the terms and conditions of this Agreement confidential is a
material factor on which Employee and Company  relied  in entering  into this
Agreement.  Employee  warrants that  Employee  has not disclosed the fact of
this Agreement or any of the terms of this Agreement, or the negotiations
leading thereto, to anyone other than Employee's attorneys, accountants, or tax
consultants, or Employee's spouse.   Employee represents and agrees that (i)
Employee will keep the fact and amount of this settlement and the terms of this
Agreement completely confidential, except and unless disclosure is required and
compelled by lawful court order; (ii) if disclosure is compelled by court order,
Employee will disclose only so much information as is necessary for compliance;
and (iii) confidentiality is the essence of this Agreement.  Accordingly,
Employee shall not publicize or disclose the fact of this Agreement, the
Severance  Pay amount, or the terms of this Agreement in any manner whatsoever,
whether in writing or orally, to any person, directly or indirectly, or by or
through any agent or representative, except as necessary to effectuate the terms
of this Agreement, and other than to the following:  (1) Employee's
attorneys;  (2)  Employee's accountants  and  tax  consultants;  (3)  other
representatives or entities as required and compelled by law or lawful court
order; and (4) Employee's spouse.  With respect to any individuals referred to
above and to whom Employee knowingly discloses any information regarding this
Agreement or its terms, Employee agrees that Employee will inform such
individuals that the information is strictly confidential and may not be
reviewed, discussed, or disclosed,  orally or  in writing, with any
other  person,  organization,  or entity  whatsoever,  at any time.  Employee
further represents that no disclosure inconsistent with this Paragraph and its
subparts has been made by Employee prior to the date of Employee's execution of
this Agreement.

WEST\278619533.1

--------------------------------------------------------------------------------

 

Confidential Separation Agreement and General Release

 

Rachel Phillips-Luther

 

Page 8 of 12

 

 

(a)This Confidentiality Agreement specifically includes without limitation an
obligation, on  the  part of  Employee  and  Employee's  
respective  attorneys  and  other  representatives,  not  to knowingly disclose,
or cause to be disclosed, the terms of this Agreement to any of Company's
current or former employees or to any of Company's  affiliates, or to any
individual associated with the press or  the  media.  
Employee  agrees  that  Employee  shall  be  separately  responsible  and  liable  for
Employee's own disclosure prohibited by this Paragraph and its subparts,
including disclosures made by Employee's  respective representatives.

(b)It shall not be a breach of this Paragraph or its subparts for Employee or
Company to respond, if asked, that any dispute regarding Employee's employment
or termination of employment with Company has been resolved.

(c)If Employee breaches any of the promises contained in this Paragraph or its
subparts, Company shall be entitled to recover its reasonable attorneys'  fees
and other costs in the event that Company prevails in a proceeding to enforce
any provision of this Paragraph or its subparts. Employee further agrees that
for the proven breach of the non-disclosure  obligations of this Paragraph and
its subparts, Company will be entitled to recover, in addition to and without
limiting any other remedy or right (other than a claim for damages) that it may
have at law or in equity, liquidated damages in the sum of ten thousand  dollars
($10,000) for each non-permissible disclosure, which sum represents the Parties'
reasonable and fair estimate  of the loss Company  would likely sustain for each
such breach.

10.  No Cooperation. Employee agrees Employee will not act in any manner that
might damage the business of Company.   Employee  agrees that Employee  will not
counsel or assist any attorneys  or their clients in the presentation or
prosecution of any disputes, differences, grievances, claims, charges,
or  complaints  by  any  third   party  against   Company  or  any  officer,  
director,  employee,  agent, representative, shareholder, or attorney  of
Company, unless under a subpoena or other court order to do
so.  Employee  further agrees both to immediately notify Company  upon receipt
of any court order, subpoena, or any legal discovery device that seeks or might
require the disclosure or production of the existence  or terms of this
Agreement, and to furnish,  within three (3) business  days of its receipt,  a
copy of such subpoena or legal discovery  device to Company.

11. Non-Solicitation.  Employee  agrees that for a period  of twelve  (12)
months  immediately following the Effective Date of this Agreement, Employee
shall not either directly or indirectly solicit, induce, recruit, raid, take
away any of Company's clients or customers through the use of Company's
Confidential Information, proprietary information, or trade secrets, or solicit
or encourage Company's employees to leave  their  employment
with  Company,  either  for  Employee or any  other  person  or entity.   The
foregoing restrictions shall not apply to solicitations conducted solely through
public marketing  campaigns open to all comers and not specifically targeted  at
any staff of Company.

12. Injunctive Relief.  Employee's breach  of  any  obligation
or  covenant  set  forth  in  this Agreement will have a material  and
adverse  effect  upon the Company and will cause the

WEST\278619533.1

--------------------------------------------------------------------------------

 

Confidential Separation Agreement and General Release

 

Rachel Phillips-Luther

 

Page 9 of 12

 

 

Company irreparable harm, and damages arising from any breach may be difficult
to ascertain. Consequently, in addition  to all of the remedies  otherwise
available  to the Company, including,  but not limited  to, the recovery  of
monetary  damages  and reasonable  attorneys' fees incurred  in enforcing this
Agreement, the Company  shall  have the right to injunctive relief to
restrain  and enjoin  any actual  or threatened breach  of  the  provisions
of  this  Agreement. All of the Company's remedies for breach of this Agreement
shall be cumulative and the pursuit of one remedy shall not be deemed to exclude
any other remedies. Employee agrees and consents that the Company shall be
entitled to injunctive relief; both preliminary and permanent, without bond. If
the Employee breaches any of the restrictive covenants set forth in this
Agreement, then the restricted time period of each of the covenants shall be
extended by an amount of time equal to the duration of such breach or violation.

13. Certain Federal Tax Considerations

(a)  Federal Excise Tax Under Section 4999 of the Code

(i)In the event that any payment or benefit received  or to be received  by a
Employee   pursuant  to  this  Agreement or  otherwise payable  
to  the  Employee  (collectively, the “Payments “) would subject Employee  to
any excise tax pursuant  to Section  4999 of the Code, or any similar  or
successor  provision  (the  “Excise  Tax”), due to the characterization of the
Payments as “excess  parachute payments” under Section  280G of the Code or any
similar  or successor provision (“Section 280G “),then, notwithstanding the
other provisions of this Plan, the amount of the Payments shall not exceed the
amount which produces the greatest after-tax  benefit to the Employee.

(ii)Determination of Amounts.

(1) All computations and determinations called for by this Paragraph 13(a) shall
be promptly determined and reported in writing to the Company and Employee by
independent public accountants selected by the Company and reasonably acceptable
to the Participant (the “Accountants”), and all such computations and
determinations  shall be conclusive and binding upon the Participant and the
Company.  For purposes of such determinations, the Accountants may rely on
reasonable, good faith interpretations concerning the application of Sections
280G and 4999 of the Code.  The Company and the Participant shall furnish to the
Accountants such information and documents as the Accountants may reasonably
request in order to make their required determinations. The Company shall bear
all fees and expenses charged by the Accountants in connection with such
services.

(2) If a reduction in the Payments is necessary so that the Payments do not
result in the imposition of an Excise Tax, and none of the Payments are Section
409A Deferred Compensation, then the reduction shall occur in the manner elected
by the Employee in writing prior to the date of payment in accordance with such
procedures as the Company may establish for this purpose.

WEST\278619533.1

--------------------------------------------------------------------------------

 

Confidential Separation Agreement and General Release

 

Rachel Phillips-Luther

 

Page 10 of 12

 

 

(b) Notwithstanding  
any  other  provision  of  the  Agreement  to  the  contrary,  the provision,
time and manner of payment or distribution of all compensation and benefits
provided by the Agreement that constitute Section 409A Deferred Compensation
shall be subject to, limited by and construed in accordance with the
requirements of Section 409A, including the following:

(i)In the event that all or any of the health benefits to be provided pursuant
to  Paragraph   1(c)  as  a  result  of  a  Employee's   separation  
constitute  Section  409A  Deferred Compensation, the Company shall provide for
such health benefits constituting Section 409A Deferred Compensation in a manner
that complies with Section 409A.  To the extent necessary to comply with Section
409A, the Company shall determine the premium cost (net of the portion of such
premium cost required to be paid by the Employee necessary to provide such
benefits constituting Section 409A Deferred Compensation for the applicable
COBRA Period and shall pay each such net premium cost which becomes due and
payable during the applicable COBRA Period on the applicable due date for such
premium.

(ii)It is intended that each installment of the payments  and/or  benefits
provided under the Plan is a separate “payment” for purposes of Section 409A.

(iii)Notwithstanding any other provision of this Agreement, the Company makes no
representation that Payments shall be exempt from, or comply with Section 409A.
Company shall not be liable for any tax, penalty or interest imposed on Employee
by Section 409A'

14. Non-Admissibility; No Admission of Liability.  Employee agrees that this
Agreement shall not be admissible as evidence in any future proceeding of any
kind, except in court on a claim of breach of this Agreement.  The Parties
understand and acknowledge that this Agreement constitutes a compromise and
settlement of disputed claims.  No action taken by the Parties hereto, or either
of them, either previously or in connection with this Agreement shall be deemed
or construed to be:

(a)an admission of the truth or falsity of any claims heretofore made; or

(b)an acknowledgment or admission by either Party of any fault or liability
whatsoever to the other Party or to any third party.

15. No Knowledge of Wrongdoing. Employee represents that Employee has no
knowledge of any wrongdoing involving improper or false claims against a federal
or state governmental agency, or any other wrongdoing that involves Employee or
other present or former Company employees.

16. Contingent Obligation.   Company's continuing obligations under this
Agreement are contingent upon Employee's compliance with all terms and
conditions provided for herein.  In the event that Employee breaches any of
Employee's obligations under this Agreement, Employee agrees that the Company
may cease making any payments due under this Agreement, and recover all payments
already made under this Agreement, in addition to all other available legal
remedies.

WEST\278619533.1

--------------------------------------------------------------------------------

 

Confidential Separation Agreement and General Release

 

Rachel Phillips-Luther

 

Page 11 of 12

 

 

17. Fees and Costs. The Parties shall each bear their own costs, expert fees,
attorneys' fees, and other fees incurred in connection with the execution of
this Agreement.

18. Arbitration.  The Parties agree that any and all disputes arising out of the
terms of this Agreement, their interpretation, and any of the matters herein
released, shall be subject to binding arbitration in Collin County before JAMS
according to the Federal Rules of Civil Procedure, available
at                    , or by a judge to be mutually agreed upon. The Parties
agree that the prevailing party in any arbitration shall be entitled to
injunctive relief in any court of competent jurisdiction to enforce the
arbitration award. The Parties agree that Company shall pay any administrative
or hearing fees charged by the arbitrator or AAA, except that Employee shall
separately pay any filing fees associated with any arbitration Employee
initiates. The Parties agree that the prevailing party in any arbitration shall
be awarded its reasonable attorneys' fees and costs.   THE PARTIES HEREBY AGREE
TO WAIVE THEIR RIGHT TO HAVE ANY DISPUTE BETWEEN THEM RESOLVED IN A COURT OF LAW
BY A JUDGE OR JURY. This Paragraph will not prevent either party from seeking
injunctive relief (or any other provisional remedy) from any court having
jurisdiction over the Parties and the subject matter of their dispute relating
to Employee's obligations under this Agreement and the agreements incorporated
herein by reference.

19. No Representations.  The Parties represent that they each have had the
opportunity to consult with an attorney, at their own expense, and have
carefully read and understand the scope and effect of the provisions of this
Agreement.  Neither Party has relied upon any representations or statements made
by the other Party hereto which are not specifically set forth in this
Agreement.

20. Severability. In the event that any provision in this Agreement becomes or
is declared by a court of competent jurisdiction to be illegal, unenforceable,
or void, this Agreement shall continue in full force and effect without said
provision so long as the remaining provisions remain intelligible and continue
to reflect the original intent of the Parties.

21. Entire Agreement.  Employee acknowledges that this Agreement is a full and
accurate embodiment of the understanding between Employee and Company, and that
it supersedes any prior agreements or understandings made by the Parties, except
any confidentiality, non-disclosure, non­ competition, non-solicitation, trade
secret, assignment of inventions, and other intellectual property provisions to
which Employee's employment was subject, including specifically the
Confidentiality Agreement, the Retention Plan, and any equity agreements
Employee is party to, including but not limited to any equity agreements which
will remain in effect subsequent to the execution of this Agreement.  The terms
of this Agreement may not be modified, except by mutual consent of the Parties.
Any and all modifications must be reduced to writing and signed by the Parties
to be effective.

WEST\278619533.1

--------------------------------------------------------------------------------

 

Confidential Separation Agreement and General Release

 

Rachel Phillips-Luther

 

Page 12 of 12

 

 

22.  Governing Law and Venue. This Agreement shall be deemed to have been
executed and delivered within the State of Texas, and it shall be construed,
interpreted, governed, and enforced in accordance with the laws of the State of
California, without regard to choice of law principles. In the event of any
dispute in connection with this Agreement, the venue in which said dispute will
be resolved, whether in arbitration or in connection with an injunction, will be
Frisco, Texas.

23. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

24. Good Faith Compliance. The Parties agree to cooperate in good faith and to
do all things necessary to effectuate this Agreement.

25. Voluntary Execution of Agreement. This Agreement is executed voluntarily and
without any duress or undue influence on the part or behalf of the Parties
hereto, with the full intent of releasing all claims.

THE PARTIES TO THIS AGREEMENT HAVE READ THE FOREGOING AGREEMENT AND FULLY
UNDERSTAND EACH AND EVERY PROVISION CONTAINED HEREIN. WHEREFORE, THE PARTIES
HAVE EXECUTED THIS AGREEMENT ON THE DATES SHOWN BELOW.

 

 

/s/ Dave Pace 

 

/s/ Rachel Phillips-Luther 

Chief Executive Officer 

 

Acknowledged and Agreed 

 

WEST\278619533.1